DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 7/21/22 is acknowledged.  The traversal is on the ground(s) that a search of the method claims will suffice to include the composition thereunder.  This is not found persuasive because composition claims are a statutory distinct class.  Though searching the method claims will by default include searching the composition of the method claims this does not mean that composition claims alone would be properly, entirely searched during search of the method.  Currently, the composition claims have been cancelled and/or amended to method claims, thus arguments herein are moot anyway.
The requirement is still deemed proper and is therefore made FINAL.
In light of the allowability of the subject matter (pending correction of 112 and double patenting), the species election has been withdrawn.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/22 has been considered by the examiner.  The accompanying WO and US document that are seemingly the English Equivalent to the CN documents were not listed on the IDS, thus the Examiner has included them on the attached PTO-892 form.
Claim Objections
Claims 20 and 21, and their dependents, are objected to because of the following informalities:  the claims have language of “a composition comprising….plus a polymer, plus a fluid”, this language may be better worded “a composition comprising….,wherein the composition further comprises a polymer and a fluid…” or something similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said multivalent cation crosslinker" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It seems like it should depend from claim 2.
Claim 18 recites the limitation "said metal crosslinker" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It seems like it should be “said multivalent cation crosslinker” and depend from claim 2.

Allowable Subject Matter
The claims currently stand rejected under the 112s above and double patenting rejections below.  Once these are taken care of, the claims would be allowed.  
The following is a statement of reasons for the indication of allowable subject matter:  a composition comprising a polyalkylenimine of less than 800 Da and a polyanion that form a complex and is used in wellbores is not suggested or disclosed of record.  A polyalkyleneimine-polyanion complex having MW less than 2000 Da, which is broader than the current claims, has been allowed in the grandparent case (14/060749) after the Decision of the Board of Appeals.  The closest prior art stands as the Berkland US 2008/0058229, which was overturned by the Board.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-9, 16-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, 14, 16-18, 20 of U.S. Patent No. 11186765. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 20, 1 and 14 of ‘765 meet the requirements of instant claims 20, 21.  Claim 2 of ‘765 meets the requirements of instant claim 2, claims 2-9 of ‘765 meet the requirements of instant claims 2-9, respectively.  Claims 16-17 of ‘765 meet the requirements of instant claims 16-17, respectively, claim 12 of ‘765 meets the requirements of instant claim 12 and claim 18 of ‘765 meets the requirements of instant claim 19.

Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, 16, 19, 21, 22, 24 of U.S. Patent No. 10093848. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24 and 16 of ‘848 meet the requirements of instant claims 20, 2, 3, 4 and 8.  Claim 19 of ‘848 meets the requirements of instant claim 21, claim 21 of ‘848 meets the requirements of instant claims 5, 18, claim 5 of ‘848 meets the requirements of instant claim 6, claim 6 of ‘848 meets the requirements of instant claim 7, claim 22 of ‘848 meets the requirements of instant claims 9 and 19 and claim 19 of ‘848 meets the requirements of instant claims 16, 17.

Claims 2-6, 8-9, 16-17, 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. 11034883. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of ‘883 meets the requirements of instant claim 20 and claim 4 of ‘883 further meets the requirements of instant claims 21, 2-6, 8-9, 16, 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766